Citation Nr: 0947061	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia based on arthritis and limited motion.

3.  Entitlement to a separate compensable rating for left 
knee chondromalacia based on instability.

4.  Entitlement to a rating in excess of 10 percent for right 
knee residuals of removal of the semilunar cartilage, based 
on instability.

5.  Entitlement to a separate compensable rating for right 
knee residuals of removal of the semilunar cartilage, based 
on arthritis and limited motion.

6.  Entitlement to a rating in excess of 30 percent for 
asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  March 2005 from the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
hypertension and assigned an initial 10 percent rating and 
denied ratings in excess of 10 percent disabling per knee for 
bilateral knee disabilities.

Additionally another appeal for service connection for a 
psychiatric disorder was removed from appellate status when 
it was granted by a May 2008 Decision Review Officer (DRO) 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The Board also notes that a claim for service 
connection for hearing loss was withdrawn when the Veteran 
expressed her intent to specifically limit the appellate 
issues in the October 2006 VA Form 9, and omitted the hearing 
loss claim from the issues to be perfected on appeal.  
38 C.F.R. § 20.202 (2009).

The Veteran appears to have submitted a claim to reopen 
previously denied claims for service connection for lupus, a 
low back disability, rheumatoid arthritis and disorders of 
the left ear and right ear in an August 2007 written 
statement which also addresses issues currently on appeal, in 
addition to issues which have since been removed from 
appellate status, subsequent to this statement.  This matter 
is referred to the RO to further adjudicate.  

The Veteran submitted additional evidence in October 2009, 
with a waiver of AOJ review of the additional evidence 
submitted in the representative's brief of October 2009.

The Board finds that a March 2009 hospital record showing a 
diagnosis of possible hypertensive heart disease constitutes 
and informal claim for service connection for hypertensive 
heart disease and refers this matter to the RO for further 
adjudication.  


FINDINGS OF FACT

1.  Since initial entitlement, the Veteran's hypertension has 
been manifested by systolic pressure predominantly less than 
200 and diastolic pressure predominantly less than 110.

2.  The Veteran's service-connected left knee disability, is 
manifested by evidence showing torn cartilage and complaints 
and findings that include effusion, popping, clicking and 
locking, and is shown to resemble a moderate instability.

3.  The Veteran's left knee arthritis is shown to result in 
pain with occasional incapacitating exacerbating episodes, 
but generally with evidence of noncompensable ranges of 
motion shown throughout the pendency of this appeal.

4.  The Veteran's service-connected right knee disability, 
residuals of removal of the semilunar cartilage, is 
manifested by no more than slight recurrent lateral 
instability.

5.  The Veteran's right knee arthritis is shown to result in 
pain, but generally without evidence of incapacitating 
exacerbating episodes and noncompensable ranges of motion are 
shown throughout the pendency of this appeal.

6.  On November 27, 2007, prior to promulgation of a decision 
by the Board on the issue of entitlement to a rating in 
excess of 30 percent disabling for asthma, the veteran 
requested to withdraw her appeal on this issue. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2009).

2.  The criteria for a 20 percent rating for chondromalacia 
with arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (2009).

3.  The criteria for a separate 20 percent rating for 
chondromalacia with recurrent lateral instability of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2009).

4.  The criteria for a rating in excess of 10 percent for 
residuals of removal of the semilunar cartilage with 
instability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5259 (2009).

5.  The criteria for a separate 10 percent rating for 
residuals of removal of the semilunar cartilage with 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2009).

6.  The criteria for withdrawal of a substantive appeal by 
the veteran for the issue of an increased rating in excess of 
30 percent disabling for asthma have been met. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for all enumerated 
issues was received in January 2004.  Prior to granting 
service-connection for the hypertension, a duty to assist 
letter addressing the service-connection claim was sent in 
January 2004.  The same January 2004 letter also addressed 
the increased rating issues for both knees prior to 
adjudication of these issues.  The rating initially granting 
service-connection for the hypertension was dated in January 
2004, from which this appeal originates.  Additional notice 
was also sent in April 2004, September 2004, November 2004, 
May 2006, and March 2007 addressing both the hypertension and 
the bilateral knees claims and a notice in June 2008 
specifically limited to the bilateral knees claim.  

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection and for an increased rating, which included notice 
of the requirements to prevail on these types of claims and 
of her and VA's respective duties.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from her private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant so that VA 
could help by getting that evidence.  

In regards to the hypertension claim the Veteran is 
challenging the evaluation assigned following the initial 
grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because this issue stems from an original service-connection 
grant, the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in 
this case has been satisfied.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007). (Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.)  Therefore, no 
further notice is needed; however she did receive such notice 
as noted above.  

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  She received such notice in 
the May 2006 and March 2007 letters  Regarding the knees, the 
June 2008 letter provided such notice and also detailed the 
criteria for entitlement to an increased rating pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), (vacated by 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.) Sept 
4, 2009.)  Thereafter the RO readjudicated this matter in a 
July 2008 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in June 2008, provided current assessments of the 
Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate her claim for higher 
disability rating, the avenues through which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating 

The Veteran contends that she is entitled to higher 
evaluations for her hypertension and bilateral knee 
disorders.  She is currently in receipt of an initial 10 
percent rating for hypertension.  She is also in receipt of 
10 percent ratings per knee for her bilateral knee 
disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

A.  Hypertension-Facts and Analysis

The Board notes that while the criteria for cardiovascular 
disorders was most recently revised in September 2006, there 
was no substantive change regarding the criteria pertinent to 
the claims on appeal.  See 71 FR52460, Sept 6, 2006.

Pursuant to 38 C.F.R. § 1.104, Diagnostic Code 7101 (2009), 
for hypertensive vascular disease, a 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more; 20 percent is warranted when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more; 40 percent when 
diastolic pressure is predominantly 120 or more; and 60 
percent when diastolic pressure is predominantly 130 or more.  

Diagnostic Code 7101, Note (3) advises to evaluate 
hypertension separately from hypertensive heart disease and 
other types of heart disease.  Thus this appeal is limited to 
evaluation of the hypertension and the Board has referred a 
separate claim for service connection for hypertensive heart 
disease to the RO for consideration in the introduction 
portion of this decision.  

In regards to the Veteran's hypertension, the evidence from 
initial entitlement throughout the pendency of this appeal 
fails to show that her blood pressure readings consistently 
reached the level meeting the criteria for a 20 percent 
rating.   In other words readings showing predominant 
systolic levels of 200 or more or diastolic levels 110 or 
more are not shown.  The evidence also reflects that 
throughout the pendency of this appeal the Veteran 
consistently took medications to control her hypertension, 
although there were times when she had issues with medication 
compliance.

Specifically, the readings from 2003 (from within a year 
prior to the original claim being filed) are noted in VA 
records to include readings recorded in March 2003 of 142/61 
and 133/84.  Readings of 136/77 and 158/93 are shown in May 
2003.  In July 2003 her blood pressure was 137/84.  Readings 
of 169/93 with recheck of 145/95 are shown in records from 
August 20003.  November 2003 VA records show blood pressure 
readings of 169/93 with recheck of 145/90 and another reading 
of 164/103.  Private records also from November 2003 show 
treatment for symptoms such as shortness of breath determined 
to be from congestive heart failure (CHF) and blood pressure 
readings of 123/72 and 142/79.  A private hospital note 
addressing the CHF treatment noted that her blood pressure 
appeared well controlled at present with current medical 
therapy.  In December 2003 the blood pressure was 137/79 in a 
VA record and 142/79 in a private record.  

In January 2004 the Veteran was seen at the VA for problems 
that included knee complaints with a blood pressure reading 
of 98/83.  Also in January 2004 the Veteran was seen for 
severe left sided headaches and blood pressure that was up to 
200/110, with readings in the hospital that included 134/79, 
136/77 and was described has having normal blood pressure 
throughout her hospitalization.  In February 2004 she 
underwent follow-up for what was diagnosed the previous month 
as a 6th nerve palsy and had a reading of 147/84.  A March 
2004 physical therapy consult showed a reading of 134/81.  In 
May 2004 she underwent a cardiovascular stress test with 
resting blood pressure of 130/90 and other readings from the 
same month were 143/91, 160/92, 160/100 and 184/109.  In July 
2004 she had readings of 134/81, 142/90 and 153/90.  In 
August 2004 she had a reading of 136/84 recorded in a private 
sleep apnea record and readings of 135/89 and 153/91 in VA 
clinic records. The VA records throughout September 2004 show 
readings of 135/77, 135/91, and 136/80 recorded at various 
times. Also in September 2004 she had a specific blood 
pressure check with goal blood pressure to be less than 
140/90, with actual readings of 161/84 and repeat of 184/106.  
A November 2004 nursing note revealed a reading of 142/63.  

The report of a January 2005 VA examination for hypertension 
included review of the claims file and examination of the 
Veteran, with history of high blood pressure dating back to 
service.  Examination revealed blood pressure reading of 
179/113 sitting and 104/64 standing.  Cardiac examination 
revealed regular sinus rhythm without murmur, rubs, thrills, 
cardiomegaly or gallop. There were no arteriosclerotic 
complications of hypertension.  The diagnosis was 
hypertension under treatment.  

VA records from 2005 continued to show blood pressure 
readings below the criteria for a 20 percent rating.  Her 
blood pressure was 129/71, 149/94 and 115/72 in August 2005, 
October 2005 and December 2005 respectively.  In January 2006 
she had a blood pressure reading of 132/92 and she was 
assessed with hypertension that was described as "not 
perfectly controlled," but was on medications.  In March 
2006 her readings were 134/86 and 147/85.  She had readings 
of 138/98 and 143/83 in June 2006 and August 2006 
respectively.  In October 2006 on primary care blood pressure 
check, her goal continued to be less than 140/90 with repeat 
blood pressure of 147/99.  She indicated that the most recent 
blood pressure home reading was in the 160's but she also 
suggested the machine she used was not working properly.  
There was also suggestion that she wasn't taking her 
hypertensive medications as ordered.  An addendum also from 
October 2006 reflects she returned with her blood pressure 
cuff rechecked on her machine with a reading of 141/88.  In 
November 2006 her readings were 138/98, 130/94 and 132/88.  

The report of a December 2006 VA hypertension examination 
included claims file review and recited the history of onset.  
There were no symptoms from the hypertension with no cardiac 
symptoms.  She did have rare chest pain but this had not been 
diagnosed as angina and reported having "passed" a stress 
test.  Treatment for the hypertension was medication.  Her 
heart was normal size on percussion and she did not have 
pretibial edema, with dorsalis pedal pulses bilaterally.  
Posterior tibial pulses could not be felt.  Her blood 
pressure readings were 176/118, 170/112 and 147/108.   The 
diagnosis was hypertension uncontrolled. 

Private clinic records from February 2007 noted complaints of 
chest soreness following an accident with repeat blood 
pressure readings of 133/86, 137/84, 153/89, 144/89, 137/87, 
145/93, 134/96, 141/89, 132/68 and 151/91. VA clinic records 
reflect that in February 2007 on follow-up for pain issues 
revealed a blood pressure reading of 148/91.  In March 2007 a 
cardiovascular follow-up for complaints of mitral 
regurgitation noted a reading of 119/82.  In April 2007 when 
seen requesting to be "released" from VA care, she had a 
reading of 156/107 on admission and 167/111 on recheck.  Her 
blood pressure was described as somewhat elevated but overall 
in past records was well controlled.  In May 2007 her blood 
pressure was 160/103 and she was noted to decline a 
recommended change in medications to treat her hypertension.  
Readings from August 2007 and September 2007 were 154/97 and 
142/90 respectively.  Other private records from 2007 showed 
readings of 110/60 in April 2007, 142/63 in July 2007 and 
readings of 148/94, 149/84, 148/94 and 140/80 in August 2007.  
VA records revealed readings of 154/97 in August 2007, 135/88 
and 142/90 in September 2007 and 154/199 and 141/100 in 
October 2007.  A VA record from December 2007 gave a reading 
of 158/97.

VA records from 2008 show continued elevated blood pressure 
readings that continued to be below the readings needed for a 
20 percent rating.  In January 2008 she had a reading  of 
157/102.  In March 2008 she had readings of 121/80, 130/67, 
144/97, 139/97, 121/80 and 153/94.  In April 2008 she had a 
reading of 148/90.  In May 2008 she had readings of 142/78 
and 159/96.  In June 2008 she was noted to be seen for 
elevated blood pressure follow-up after having outside 
emergency treatment with a reading said to possibly be 
177/107.  Examination revealed her blood pressure to be 
165/101.  

The report of a June 2008 VA examination for hypertension 
revealed that the Veteran's hypertension with onset in the 
1990's was improved with current treatment of continuous 
medication.  A history of hospitalization in 2006 was noted 
for elevated blood pressure, possibly lupus vasculitis, 
although it was unclear what the hospitalization was for.  
There was no history of complications from hypertension such 
as renal disease, epistaxis, headaches, stroke/TIA or 
hypertensive cardiovascular disease.  Heart examination, 
including X-ray was unremarkable.  The pulmonary examination 
noted crackles in all lobes and "Velcro" rales with 
pulmonary fibrosis, although there was no indication that 
such findings were related to hypertension.  Blood pressure 
readings were 170/114, 166/110 and 183/119.  The diagnosis 
was essential hypertension.  No hypertensive heart disease 
was present.  There were no significant effects on the 
Veteran's usual occupation or on activities of daily living.  

VA records after the June 2008 VA examination reveal that she 
was treated in December 2008 for an allergic reaction, with a 
blood pressure reading described as normal, at 136/70.  In 
March 2009 she was hospitalized for shortness of breath with 
known history of previous congestive heart failure as well as 
hypertension among other medical problems, she had on 
examination a blood pressure of 140/90.  Another blood 
pressure taken the same month was 149/87.  In April 2009 she 
was admitted for complaints of weakness and had checked her 
blood pressure at home with findings of it being abnormally 
low, with systolic readings of 66 and 74.  Examination showed 
her triage blood pressure was 104/57 lying down. Rechecks 
were 112/58 and 112/57.  Her history of a week earlier 
reflected her blood pressure was as low as 78/52.  In May 
2009 when seen for complaints of right eye swelling and fever 
her blood pressure was 142/83 and 126/81.  Blood pressure 
readings in June 2009 were 133/71, 125/79 and 107/60.  

The above described medical records also reflect treatment 
for other chronic systemic illnesses, most significantly 
shown to be lupus, which was also noted to include 
cardiovascular and pulmonary manifestations.  

The blood pressure readings, which have been reported at 
length above, do not reflect the Veteran's diastolic pressure 
to be predominantly 110 or more, nor do they reflect her 
systolic pressure to be predominantly 200 or more.  Thus the 
criteria for a 20 percent rating is not shown for 
hypertension by the preponderance of the evidence.

B.  Increased Rating Knees-Factual Background and Analysis

Throughout this appeal the RO is noted to have evaluated the 
Veteran's right knee disorder under the criteria for removal 
of the semilunar cartilage, symptomatic, 38 C.F.R. § 4.71a 
Diagnostic Code 5259 and the left knee under Diagnostic Code 
5260 for limitation of flexion.  The RO also considered other 
applicable Diagnostic Codes including for instability, 
arthritis and limited motion.  The Board will do likewise.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a Veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.

VA General Counsel held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 38 
C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.

Under Diagnostic Code 5258, a dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Under Diagnostic Code 5259 for removal of the semilunar 
cartilage, symptomatic, which right knee which is currently 
evaluated under, the 10 percent rating is the highest 
allowable rating under this Diagnostic Code.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below: 20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x- 
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260. Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg). VAOPGCPREC 9-2004 (2009).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability. 
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

The evidence reflects longstanding bilateral knee problems, 
but initially there was no X-ray evidence of arthritis shown 
in X-rays from October 1990 and February 1995.  Mild to 
moderate medial joint space narrowing was shown in July 1997 
bilaterally.  Also complicating matters in this case are the 
records showing lupus (also referred to throughout as 
systemic lupus erythematous abbreviated as "SLE" with 
manifestations shown to include arthritic complications 
systemically, as well as a diagnosis of rheumatoid arthritis.  
The pertinent VA records from 2003 within one year of the 
claim on appeal reveal that in March 2003 the Veteran was 
seen for complaints of chronic bilateral knee pain, with knee 
films from April 2001 noted to show bicondylar osteoarthritis 
(OA).  Examination showed the knees to be without obvious 
instability or obvious effusion, warmth or erythema.  The 
impression was bicondylar OA.  Knee complaints predominated a 
primary care record from November 2003 where she was noted to 
have missed many appointments at primary care and 
rheumatology.  Her knees were not examined and the assessment 
was knee pain with films stable, with some medial compartment 
narrowing. 

A January 2004 VA rheumatology follow-up showed complaints of 
worsening knee pains over the past 2 years, with even more 
increase in the last 3 months.  The pain was sharp with some 
joint swelling.  There was no redness, warmth or rash.  She 
did have difficulty climbing stairs and using the bathroom.  
She used a walker at home and examination showed restricted 
range of motion, although the extent was not recorded.  In 
March 2004 she was seen for problems using her cane needed 
for arms and legs, due to it hurting her hand.  She was 
evaluated for physical therapy (PT) purposes and was noted to 
ambulate without any assistive device, but with a gait 
described as slow, and wide based.  She reported being unable 
to walk more than one block and navigated stairs by walking 
sideways with the rail, one step at a time.  Examination 
showed obvious arthritic changes in the knees with range of 
motion of the right knee from 0-95 degrees and left knee from 
0-100 degrees.  

In a June 2004 rheumatology follow-up she reported continued 
significant pain involving the left knee, with pain cited at 
a 9/10 intensity.  Examination of the left knee showed no 
obvious effusion, and good range of motion with mild 
tenderness to palpation and movement.  In July 2004 she still 
complained of the left knee hurting with sharp, "knifelike" 
pain which could improve with position.  In August 2004 she 
continued with left knee pain worsening, although she had 
full range of motion on movement.  There was small effusion 
on the left knee and films (from June 2004) showed DJD in the 
medial compartment in each knee, much more severe on the 
left, as well as small joint effusion of the left knee.  Also 
shown on X-ray was a small lucent defect in the posterior 
patella of the right knee and pannus erosion could not be 
excluded.  The assessment was noted to include previous 
diagnosis of SLE but recent films showed evidence of 
inflammatory arthritis.  

In September 2004 she was noted to also have a recent 
diagnosis of seronegative rheumatoid arthritis (RA) as well 
as SLE, and examination of the left knee showed mild effusion 
with tenderness on flexion, although she could flex the left 
knee to 90 degrees.  No right knee findings were reported.  
In October 2004 she was seen with complaints of mostly 
bilateral knee pain, left more severe, and the left knee 
clicked and was painful, worse with weight bearing. She was 
noted on examination to have bony enlargement bilaterally of 
the knees, although left knee was worse than right.  She 
could extend the left knee only to 30 degrees and could flex 
to 110 degrees.  The right knee extended to 0 degrees and 
flexion while recorded, was unreadable.  She had no effusion.  
In November 2004 she was seen on intake with a complaint of 
pain at a 9/10 level which included the knees and back.  A 
November 2004 primary care note reflected the main complaints 
were joint pain including the knees.  She was noted to walk 
with a cane.  She was considering returning to school to 
train for an office job.  

The report of a January 2005 VA examination included review 
of the claims file and examination of the Veteran and noted 
complaints of pain in her knees since service, with history 
of surgery on the right knee only.  There was no history of 
dislocations or inflammatory arthritis.  She was noted to 
work as a seamstress until 1993.  She was unable to do sports 
or running.  She was presently in a wheelchair and had a cane 
to use when out of the wheelchair.  She had poor mobility.  
Examination of the knees revealed 0-90 degrees extension to 
flexion bilaterally.  She had pain on movements and stopped 
when the pain started.  There was no fatigue or weakness.  
She did have lack of endurance and limitation secondary to 
pain.  There was no loss of motion on repetitive motion.  The 
examiner stated it would be mere speculation to estimate the 
range of motion lost during a flareup.  There was evidence of 
painful motion.  There was no evidence of edema, effusion, 
instability, weakness, tenderness, redness, abnormal movement 
or guarding.  Her weight bearing was poor as she was noted to 
use a wheelchair and cane.  There was no ankylosis, leg 
length shortening, or inflammatory arthritis.  The diagnoses 
was chondromalacia of the patella of the left knee and DJD of 
the right knee status post medial meniscectomy.

VA records from 2005 revealed that in August 2005 she again 
complained of pain in the knees and was noted to have pain in 
all joints of 8/10 on examination, and to walk with a cane.  
In October 2005 she had complaints of the left knee bothering 
her for 2 weeks and examination showed the left knee to have 
some crepitus and mild tenderness, but no effusion.  X-rays 
from November 2005 for complaints of chronic pain especially 
involving the knees, showed stability of the DJD.  She was 
referred to psychiatry for pain management purposes.  In 
December 2005 she again had complaints of problems with the 
left knee and joints in general.  She reported popping and 
locking of both knees.  Examination revealed both knees were 
warm to the touch, with mild swelling, but no gross effusion.  

The knee complaints continued to be reported in January 2006, 
with pain and synovitis shown.  In March 2006, an assessment 
of chronic pain noted to include the knees, and she continued 
to walk with a cane.  Rheumatology clinic follow-up also in 
March 2006 showed stable DJD on  X-ray with the Veteran 
noting pain in both knees currently 9/10 worse in the 
morning, and improving with pain medications.  Examination 
showed the knees had positive crepitus and mild swelling.  
There was no gross effusion.  In August 2006 primary care 
follow-up for a lump on the back included complaints of stiff 
and painful knees, with findings of her walking slowly with a 
cane in the right hand, and an assessment including knee 
pain.  In November 2006 the Veteran was seen for complaints 
that included left knee pain and occasional locking of this 
knee.  She used a cane in the right hand and wanted to use 
some other type of assistive device, and a left knee brace.  
She was noted to have recently seen rheumatology but was not 
taking the medication regularly.  She was noted to have 
complaints of occasional slight pains with walking, but 
improved.  The pain was now at a level 4.  She was assessed 
with chronic OA and RA pains among other diagnoses, and was 
referred to prosthetics for knee brace and 4 prong rolling 
walker to improve her ability to do things and avoid falls.  

The report of a December 2006 VA examination included review 
of the claims file and examination of the Veteran.  The 
history of injury and treatment to both knees in service was 
recited.  She was noted to have current complaints of daily 
pain in both knees which varied between 6-9/10 in severity.  
She felt that both knees were stiff and weak and occasionally 
swelled up.  They were unstable but she has not fallen.  She 
reported almost falling.  She reported they both lock and she 
has fatigue and lack of endurance bilaterally.  Treatment was 
with Vicodin and Ibuprofin.  She did not report flare-ups but 
had the same degree of pain all the time.  However her pain 
would increase to level 9 on walking far or doing physical 
exertion and decreased rapidly when she sits down.  There was 
minimal additional limitation of motion and functional 
impairment with the increased pain.  She was noted to use 
crutches and braces in the past and now used a 4 prong cane.  
She wore special shoes.  She reported a history of 
arthroscopic surgery of the right knee in 1993 which helped.  
She denied ever dislocating her knees.  She denied any 
difficulty of her knee problems on activities of daily 
living.  She did not work.  She sometimes needed help 
dressing and had family members do most of the cooking and 
housework.  She mostly sat all day watching TV.  There were 
no incapacitating episodes.  

Examination revealed both knees to be slightly tender but not 
swollen or red.  She could extend both knees actively and 
passively to 0 degrees, with pain at 9, and did not want to 
do so repeatedly.  She could flex extend both knees actively 
and passively to 70 degrees, with pain at 9, and did not want 
to do so repeatedly.  Pain was the reason she did not want to 
do repeat motions.  Medial and lateral collateral ligaments 
were stable and anterior and posterior cruciate ligaments 
were intact.  There was no evidence of cartilage tear, knee 
effusion or Baker's cyst.  The diagnoses was left knee 
chondromalacial patella and status post right knee 
meniscectomy with residuals.  

VA records from February 2007 addressing pain issues revealed 
that she had knee pain regularly since a motor vehicle 
accident the previous month.  She had not yet gotten her knee 
braces.  Examination revealed the legs with dry wraps 
bilaterally with no pertinent findings for either knee.  In 
March 2007 while being followed by cardiology she was noted 
to not be very active because of her knees.  In April 2007 
she was seen by the VA emergency room (ER) in hopes of the VA 
"releasing" her from VA treatment to private care.  She 
continued to report chronic pain issues.  

A left knee MRI from April 2007 was significant for showing 
degenerative changes and a complex tear at the posterior horn 
and body of the medial meniscus.  Also shown was joint 
effusion, small Bakers cyst and lesion at the proximal tibial 
meniscus consistent with remote bone infarct or possibly 
chondroid neoplasm, and superficial intrapatellar bursitis.  
In May 2007 she was seen by a private medical provider for 
significant left knee pain which was felt to be multi-
factorial, with a history that included known significant 
inflammatory disease including lupus, as well as significant 
DJD in both knees and a degenerative mensical tear seen on 
MRI with worsening pain in the left knee.  Examination showed 
both knees were swollen but the left one bothered her the 
most.  She was tender along the medial joint line, with range 
of motion from 0-120 degrees.  The doctor injected her knee, 
hoping that injections would provide significant relief, but 
suggested that at some point in the future she might need a 
total knee replacement.  

In August 2007 the Veteran sought private ER for left knee 
pain and arthritis.  The hospital records from that time 
noted left knee pain, chronic for years with waxing and 
waning edema chronically to the left knee as well as a 
current sensation of it being mildly swollen.  There was no 
redness or warmth.  She felt that she needed a knee 
replacement (TKA).  Examination revealed normal range of 
motion of all joints.  The left knee did have diffuse 
tenderness to palpation and mild edema of the anterior 
patella.  However there was no distal edema, cyanosis, warmth 
or erythema.  X-ray was negative for fracture, dislocation or 
foreign body, but did show moderate medial compartment and 
mild patellofemoral degenerative changes of the left knee.  
The assessment was arthritis lower leg, degenerative.  A VA 
record from the same month noted bilateral knee pain.  

In October 2007 the Veteran was seen by primary care for 
referral and evaluation for severe OA of both knees, and was 
said to be unable to ambulate more than a short distance.  
Her history included generalized joint pain most significant 
in the bilateral knees.  She was noted to have been seen by 
this same doctor in March 2004 for evaluation and issuance of 
a cane.  She now used hinged knee brace, quad cane, regular 
cane, forearm crutch, 4-wheel walker with seat, 20 degrees 
manual wheelchair, motorized scooter, PEDEX, raised toilet 
seat and seat lift.  She denied falls in the past 6 months.  
She complained of needing surgery and of being told by 
orthopedics of needing TKA in both knees.  She reported her 
left knee was worse and also complained of problems of the 
braces for both knees not fitting right.  She reported being 
unable to exercise because of her knees and some days could 
not walk at all.  She used a scooter in the house.  Her pain 
was averaged at a level 7 and worst at 10.  The pain 
throbbed, clicked, ached and was constant.  Treatment was 
medication.  

Examination revealed her to walk with a cane in the right 
hand.  She had diffuse tenderness to palpation in both knees.  
Active range of motion revealed she could not extend her 
knees bilaterally stating it hurt too much.  Flexion was 88 
degrees on the right and 80 degrees on the left.  On walking 
she had a very slow "lumbering" gait and shuffled her feet 
rather than flex her knees too much.  Her distance was 
limited to room to room.  The assessment was complaint of 
significant bilateral knee pain for many years.  She was 
unwilling to perform any activity she deemed as increasing 
her pain.  She was most interesting in selecting new braces.

In January 2008 the Veteran was seen at the VA with reports 
of the right knee hurting worse than the left, but both 
bothered her.  She indicated that orthopedics recommended TKA 
bilaterally but she was not ready to do that.  This doctor 
advised weight loss prior to such surgery.  She was able to 
walk with a cane across the room only because she got winded.  
She indicated her knees could start hurting and locking.  She 
used a scooter at home.  She also used an elevated seat and 
elevated her feet.  Examination noted her to continue to use 
a cane in her right hand.  An addendum from the same month 
assessed pain, chronic related to the knees.  A June 2008 
record primarily addressing elevated blood pressure findings 
also noted chronic bilateral knee pain.

The report of a June 2008 VA examination of joints addressed 
complaints of right and left knee pain with symptoms of 
popping, pain and intermittent swelling for both knees.  
Treatment included medication which was moderate in efficacy.  
There was no history of surgery.  Flare-ups for both knees 
occurred 3 times with episodes lasting one day.  During 
flare-ups she had 100 percent loss of motion bilaterally.  
She also had stiffness, instability, locking, swelling, 
warmth or redness in both knees.  She was noted to be retired 
with former occupation of nursing and seamstress.  She was 
noted to have retired in 1991 due to blood pressure with 
dizziness and hand swelling.  Regarding the right and left 
knee's effects on activities of daily living there was 
effect, but there was limitation on sports, chores and 
exercise.  She used a single cane frequently and a walker in 
the house.  When shopping outside the house she used a 
scooter.  She was limited to walking 25 feet by 
breathlessness.  She reported being unable to stand.  She was 
not limited in sitting.  

Physical examination revealed deformity, tenderness, 
instability and creptitation but no instability for both 
knees.  The active and passive motion of the right knee was 
0-90 degrees with pain at 90 degrees, no pain at 0 degrees.  
The left knee range of motion was recorded as 0-190, with 
pain at 90 degrees, no pain at 0 degrees.  For both knees 
there was no loss of motion on repetitive motion due to pain, 
weakness, or lack of endurance.  There was no ankylosis, 
abnormal weight bearing or leg length shortening of either 
knee.  Both knees were X-rayed with the left knee impression 
of radiographically stable changes of DJD involving the 
medial and patellofemoral compartments of the left knee.  The 
right knee X-ray revealed previously described medial 
compartment DJD bilaterally with the lucency of the articular 
right patella radiographically stable when compared with the 
June 2004 study and prior left suprapatellar effusion 
resolved.  The X-ray impression in general was 
radiographically stable right knee and interval resolution of 
the prior left suprapatellar effusion.  The diagnosis was 
that the Veteran has a diagnosis of inflammatory arthritis of 
both knees secondary to lupus.  There were significant 
occupational effects due to limits on standing and walking.  
There were no effects on activities of daily living.  

VA treatment records from 2009 primarily addressed other 
complaints besides knee problems but did include some 
findings pertinent to knee problems.  She was noted on 
admission for complaints of weakness and low blood pressure 
in April 2009 to have normal range of motion in all 
extremities.  In June 2009 she complained of pain and mild 
swelling of both knees, which she treated with Ibuprofin 
which helped significantly.  Examination of the joints 
revealed no inflammation, deformities or tenderness, with 
good range of motion in all joints.

Based on a review of the evidence the Board finds that the 
evidence supports a separate 20 percent rating for the left 
knee disability based on the evidence showing a tear at the 
posterior horn and body of the left medial meniscus, with 
effusion shown on MRI and symptoms clearly including 
complaints of pain, locking, swelling and effusion.  This 
meets the criteria of a maximum 20 percent rating under 
Diagnostic Code 5258 for a dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint.  

The left knee disability from the torn cartilages is also 
equivalent to a 20 percent rating for moderate lateral 
instability under Diagnostic Code 5257 (although it cannot be 
separately rated with 5258 as this would entail pyramiding 
pursuant to 38 C.F.R. § 4.14.)  The subjective complaints and 
history shown in the medical evidence with complaints of 
popping, clicking and locking also are shown to resemble a 
moderate instability of the left knee.  The Board finds that 
while the torn cartilage was not clearly shown until the MRI 
of April 2007, her left knee was clearly more symptomatic 
than the right knee dating back to 2004.  X-rays from June 
2004 showed similar signs of joint effusion in the left knee, 
which suggest that the tear while not detected, was as likely 
as not present at the time of claim.  There is also evidence 
of moderate instability dating back to this time such as 
shown with problems using stairs and left knee "clicking" 
reported in 2004.  Thus the Board finds it is appropriate to 
assign this separate 20 percent rating effective from the 
pendency of this claim.  

However the evidence does not reflect that the left knee 
symptoms more closely resemble the criteria for a severe 
instability, as testing for instability on VA examinations 
have repeatedly resulted in no findings of ligamentous 
instability.  Thus a 30 percent rating under Diagnostic Code 
5257 is not shown.  Furthermore there is no evidence of the 
Veteran's left knee disorder resembling a malunion of the 
tibia and fibula with marked knee or ankle disability, thus a 
higher rating of 30 percent is not warranted under Diagnostic 
Code 5262 which addresses such malunion.  Likewise ankylosis 
is not shown so a higher rating under Diagnostic Code 5256 is 
not for consideration.  

The Veteran is entitled to the 20 percent evaluation under 
Diagnostic Code 5257 to be awarded as separate from the 
current 10 percent rating currently in effect under 
Diagnostic Code 5260, as there is evidence of arthritis 
shown.  See VAOPGPREC 9-98 (1998).  However a rating in 
excess of 10 percent disabling is not shown under Diagnostic 
Code 5260, as none of the evidence in the treatment records 
and VA examination reports show the Veteran's flexion to be 
limited to 45 degrees or less, even when pain is factored in.  

As to whether a separate compensable rating for limitation of 
extension under Diagnostic Code 5261 is shown, the evidence 
primarily reflects the extension to be within the 
noncompensable range, even when pain is factored in.  The 
exception is shown at a time of apparent flareup in October 
2004 when the extension was limited to 30 degrees which would 
amount to a 40 percent rating.  However this is the lone time 
that extension was more than noncompensable, thus the Board 
finds that the rating is more appropriately noncompensable 
for loss of motion.  With consideration of the flare-ups, but 
with generally noncompensable flexion and extension, the 
Board finds that it is most appropriate to evaluate the 
separate rating for arthritis under Diagnostic Code 5010 
which allows for a maximum 20 percent rating for arthritis 
without compensable loss of motion, but which includes 
occasional incapacitating limitations.  

In sum the Board finds that the evidence favors a 20 percent 
rating for arthritis of the left knee with noncompensable 
ranges of motion but with occasional incapacitating episodes, 
and a separate 20 percent rating for the left knee 
manifestations of torn medial meniscus with effusion, 
resulting in moderate instability.  As such evidence is shown 
throughout the pendency of this appeal, these ratings are 
warranted throughout the appellate period.  Hart, supra.

As previously discussed, there is no basis for providing 
higher ratings than these allowed, as the remaining criteria 
which would allow for higher ratings based on ankylosis or 
malunion/nonunion of the tibia and fibula are not applicable.  

In regards to the right knee, the Board finds that while 
there is X-ray evidence of arthritis, the evidence fails to 
show the arthritis to cause any compensable loss of motion of 
the right knee either on flexion and extension (see 
Diagnostic Codes 5260 and 5261).  The evidence does show 
however that the arthritis, with noncompensable ranges of 
motion does result in painful motion, however incapacitating 
episodes specific to the right knee are not shown.  Thus a 
separate 10 percent rating for the right knee arthritis is 
warranted for a noncompensable range of motion with X-ray 
involvement of 2 or more major joints, but as there is not 
evidence of incapacitating exacerbations, a 20 percent rating 
is not warranted under Diagnostic Code 5010.  As such 
evidence is shown throughout the pendency of this appeal, the 
10 percent rating for arthritis is warranted throughout the 
appellate period.  Hart, supra.

This 10 percent rating is to be combined with the 10 percent 
rating currently in effect for the right knee under 
Diagnostic Code 5259, which is the maximum rating for removal 
of the semilunar cartilage with symptoms.  See VAOPGPREC 9-
98.  In order for a higher rating combinable with the 
arthritis criteria, the evidence would have to show the right 
knee to exhibit at least moderate lateral instability or 
subluxation.  

While the Veteran has alleged in the medical records and 
examination reports that she has had instability issues with 
the right knee as well as the left knee, this is not borne 
out by the objective tests for instability done in the 
January 2005, December 2006 and June 2008 examinations, as 
they have repeatedly been negative for instability, as have 
the private and VA treatment records throughout the pendency 
of this appeal.  Nor has she been shown to have objective 
manifestations suggestive of instability such as clicking in 
the right knee, as such was limited to the left repeatedly in 
the records.  Thus the medical evidence fails to show 
objective findings of moderate instability for the right 
knee.  

Furthermore there is no evidence of the Veteran's right knee 
disorder resembling a malunion of the tibia and fibula with 
moderate knee or ankle disability, thus a higher rating of 20 
percent is not warranted under Diagnostic Code 5262 which 
addresses such malunion.  Likewise ankylosis is not shown so 
a higher rating under Diagnostic Code 5256 is not for 
consideration.  

In sum the Board finds that the evidence favors a separate 10 
percent rating for arthritis of the right knee with 
noncompensable ranges of motion to be added to the 10 percent 
rating already in effect under Diagnostic Code 5259.  As 
discussed above, the evidence is against a rating in excess 
of 10 percent disabling for either the arthritis or for the 
residuals of removal of the semilunar cartilage for the right 
knee.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected hypertension, left knee or right knee 
disabilities has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular 
schedular rating criteria in this case adequately compensates 
the Veteran's symptoms from hypertension as well as her 
bilateral knee problems which include the pain and along with 
flare-ups resulting from her arthritis, fatigability from 
repetitive use and the separate rating assigned for the 
manifestations of instability.  

While the Veteran has been shown to have long term treatment 
and monitoring of her service connected hypertension and 
bilateral knee problems throughout the pendency of this 
appeal, she is not shown to have had hospitalizations for 
these disorders, aside some emergency room visits for her 
knees which did not result in lengthy hospitalization, nor 
were such emergency room trips frequent.  Likewise, although 
she is shown to have undergone some cardiac workups that 
included hypertension, she is not shown to have had frequent 
hospitalizations from the hypertension.  

There is also not shown to be marked interference with 
employment due to her hypertension or knees such as would 
render impractical the application of the regular schedular 
rating in this instance.  While the Veteran is currently not 
employed, she is noted to have a number of severely disabling 
health problems affecting her ability to work apart from 
these disabilities.  This includes a systemic illness of 
lupus, among other major medical problems besides the 
appellate issues shown in the record.  In regards to the 
hypertension, she was noted in the June 2008 VA examination 
to have been retired from employment as a nurse and 
seamstress in 1991 partly due to hypertension with symptoms 
of dizziness and hand swelling.  However she is noted in a 
November 2004 record to have considered going back to school 
to train for a more light duty office job.  There is no 
evidence in the record to suggest that her hypertension, 
which has generally been under control during this appeal, or 
her bilateral knee disorders preclude her from returning to 
school to re-train for a more light duty career.  Thus marked 
interference with employability due to these claimed 
disorders is not shown.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for the Veteran's service-connected hypertension or 
disabilities affecting her bilateral knees under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met for 
any period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  Dismissal of Asthma Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a written statement sent with a November 
27, 2007 VA Form 9 form addressing issues which was sent to 
clarify the issues on appeal, the Veteran requested that the 
VA "please drop asthma" and further expressed that "I wish 
to drop appeal for asthma-I'm satisfied with the 30 
percent." Hence, there are no allegations of errors of fact 
or law for appellate consideration for this issue.  
Accordingly, the Board does not have jurisdiction to review 
this issue.  The issue of entitlement to a rating in excess 
of 30 percent for asthma, therefore, dismissed.

ORDER

An initial rating in excess of 10 percent disabling for 
hypertension is denied.

An increased separate evaluation of 20 percent, but no more 
for moderate instability of the left knee, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An increased evaluation of 20 percent, but no more for 
arthritis of the left knee with recurrent exacerbations, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A rating in excess of 10 percent disabling for right knee 
residuals of removal of the semilunar cartilage is denied.

An increased separate evaluation of 10 percent, but no more 
for arthritis of the right knee, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

The appeal as to the issue of entitlement to a rating in 
excess of 30 percent for asthma is dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


